Citation Nr: 0618423	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability involving broken legs, staph 
infection, and osteomyelitis, claimed as due to Department of 
Veterans Affairs (VA) medical treatment in 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision issued by 
the VA Regional Office (RO) in Nashville, Tennessee.  In 
September 2000, the veteran and his spouse testified at an RO 
hearing; the transcript is associated with a record.

In February 2002, the Board affirmed the RO's denial of the 
veteran's claim.  Following receipt of a motion from the 
veteran requesting reconsideration of the Board's February 
2002 decision, in November 2002, the Board issued a decision 
vacating the February 2002 decision.

Subsequently, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  And, in November 2003, the Board 
remanded the case for initial consideration of the evidence 
obtained by the EDU and additional development.  VAOPGCPREC 
1-03.  Subsequently, in April 2005, the Board remanded the 
case for additional notice and development.  The case is now 
before the Board for further appellate consideration


FINDING OF FACT

The competent medical evidence supports a conclusion that, 
any additional disability the veteran may have suffered as a 
result of VA medical treatment in September and December 
1996, specifically was not due to carelessness, negligence, 
lack of proper skill, or error in judgment on VA's part or 
the event was not reasonably foreseeable.



CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 for 
disability involving broken legs, staph infection, and 
osteomyelitis, claimed as due to VA medical treatment in 1996 
is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Contrary the veteran's representative's statements in a May 
2006 informal hearing presentation, the Board finds that VA 
has met its duties to notify and assist.  38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  See also 
VAOPGCPREC 7-2004.

In a May 2005 letter, VA notified the appellant of the basic 
elements of 38 U.S.C. § 1151 claims and informed him that, if 
he provided information about the sources of evidence or 
information pertinent to the elements of his claim (including 
medical records and records from other federal agencies), VA 
would make reasonable efforts to obtain the records from the 
sources identified.  Specifically, VA informed the claimant 
that he must show that additional disability was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he suffers from additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.  
The veteran was told about his and VA's respective claim 
development responsibilities.  With respect to the fourth 
element of a valid notice, the May 2005 letter specifically 
asked the appellant to provide VA with any additional 
evidence or information that he might have pertaining to his 
claim.  Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid notice.  

VA's duty to assist a claimant in substantiating his claim 
also has been satisfied.  The duty to assist contemplates 
that VA will help a claimant obtain relevant records, whether 
or not the records are in federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  Here, the VA obtained the 
veteran's pertinent VA and private treatment records and 
associated Social Security Administration (SSA) records, the 
hearing transcript, VA medical opinions, and various lay 
statements with the record.  In compliance with the Board's 
remand, another VA medical review and opinion was performed 
in July 2005.  The Board acknowledges that, in a May 2006 
informal hearing presentation, the veteran's representative 
noted that, although the April 2005 remand instructions asked 
that consent forms signed by the veteran and quality 
assurance records, if any, be obtained, neither the veteran's 
consent forms nor any quality assurance records are in the 
record.  However, the disclosure of quality assurance records 
are protected from disclosure by 38 U.S.C.A. § 5705(a) (West 
2002).  Contrary to the representative's assertion, the 
veteran's consent form for the December 16, 1996 is 
associated with the record.  Moreover, the veteran does not 
allege that he did not sign consent forms.  Since the 
September 16 and December 18, 1996 VA operation reports 
clearly reflect that the risks and benefits were reviewed 
with the appellant in detail (and he understood the potential 
for infections, poor healing, scarring, muscle weakness in 
the leg, non or malunion, damage, and the potential need for 
future bone grafting and/or additional surgery), and the July 
2005 VA examiner opined that any additional disability the 
appellant may have suffered was foreseeable and specifically 
was not due to carelessness, negligence, lack of proper 
skill, or error in judgment on VA's part, the consent form 
for the September 16, 1996 surgery need not be sought.  The 
Board observes that consent forms are routinely provided to 
patients prior to surgery largely for the purpose of avoiding 
potential malpractice claims, these forms tend to be 
overinclusive in nature, listing all possible outcomes of 
surgery and instead of the much narrower category of 
reasonably foreseeable risks.  VA regulations do not indicate 
that inclusion of a consequence in a consent form renders 
such consequence "foreseeable".  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's April 2005 remand and the duty to assist was met.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In light of the denial of the claim, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the 
veteran or his representative have alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown, as VA readjudicated the claim and issued a 
supplemental statement of the case in February 2006 before 
returning the case to the Board.  Thus, the Board finds that 
the purpose behind the duty and notice requirements have been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran filed a claim in August 1999 seeking compensation 
under 38 U.S.C.A. § 1151 for disability of his legs due to VA 
treatment in 1996.  He alleged that VA surgery performed for 
left leg osteomyelitis in August 1996 had resulted in his 
left leg being broken.  The veteran also contended that he 
developed an infection of the right leg after VA treatment 
for a right leg fracture in December 1996.  He referred to 
private medical treatment that he had received since then; 
asserting that it was necessary to correct problems caused by 
VA negligence in providing medical treatment.

The veteran and his wife testified at an RO hearing in 
September 2000.  The veteran essentially claimed that VA 
treatment in 1996 led to additional disability of his legs.  
He stated that the staph infection of his right leg had since 
cleared but asserted that his left leg was shorter and caused 
problems with his right hip.  The veteran's wife testified 
that after three hours of surgery on September 16, 1996, the 
VA doctors told her that they had broken the veteran's left 
leg, that they had put it in a cast, and that he would be 
sent home for about a week, when he should be brought back in 
to complete the surgery they had started.  After the 
December 18, 1996 surgery on the veteran's broken right leg, 
the veteran's wife indicated that he was in severe pain, that 
the VA would not take him, and, as a result, that they went 
to a private hospital and later a private physician, Dr. M. 
M., who performed additional surgery on both of the veteran's 
legs.

With respect to the appellant's claim under the provisions of 
38 U.S.C.A. § 1151, the law provides that the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under 
the following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).  
Competent medical evidence is required to support claims 
involving a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).  

In February 1959, the veteran broke his left leg in a car 
accident and he was treated at a VA Medical Center (VAMC) for 
open, compound fractures of the left tibia and fibula, and 
for a closed, comminuted fracture of the left femur.  He 
later developed osteomyelitis of the left tibia, which has 
been the subject of periodic treatment from 1959 to the 
present.  A September 1993 private medical record notes that 
the veteran had a history of left tibia osteomyelitis for 
many years which followed a fracture in a car accident, that 
he had a leg length discrepancy secondary to shortening of 
the tibia by about 5/8 of an inch, and that he complained of 
right hip symptoms.

Medical records show the veteran received treatment during 
1996 at the Mountain Home, Tennessee VAMC.  A June 1996 VA 
outpatient record reflects that he had had chronic 
osteomyelitis of the left leg since 1959.  An August 1996 VA 
record shows the veteran was to undergo surgical debridement 
for his left leg osteomyelitis.  On August 26, 1996, the 
veteran underwent debridement and implantation of antibiotic 
beads for chronic osteomyelitis of the proximal third of the 
tibia of the left leg at the VAMC.  The operating surgeon 
noted that efforts were made to ensure adequate debridement 
while maintaining the stability of the tibia.  An X-ray 
indicated that the joint was not violated.  It was also noted 
that there were no apparent complications, and progress notes 
state that the hospital course was uneventful.

A September 16, 1996 VA operation report reflect a 30-year 
history of chronic osteomyelitis after a left tibia/fibula 
fracture and a sequential debridement of bone, which left an 
extensive defect involving the proximal tibia with all the 
cancellous bone and much of the cortical bone having been 
removed.  He was being considered for a gastrocnemius muscle 
flap and/or debridement as necessary.  After the existing 
packing was removed and the wound was washed clean with 
Saline, the veteran's knee was flexed and his left leg was 
placed into a frog leg position to expose the posterior calf.  
This motion resulted in an audible crack and a fracture 
through the remaining lateral cortex of the bone, making it 
readily apparent that insufficient bone remained to allow 
stability and coverage with a simple muscle flap and plans 
for flap coverage were deferred.  A portable x-ray showed a 
fracture through the cortical bone on the lateral wall and 
complete absence of the medial wall of the tibia.  The 
posterior cortex had been removed during previous 
debridements.  The posterior splint was reapplied and the 
veteran was sent to the recovery room.

On December 16, 1996, the veteran broke his right leg in a 
tractor accident.  He was admitted to the VAMC and underwent 
an open reduction and internal fixation of the right tibia on 
December 18, 1996, which he tolerated well.  The operation 
report reflects that the left leg was protected, and there 
were no apparent complications.  The discharge summary 
indicates that he progressed well through rehabilitation.

On December 29, 1996, the veteran was seen at a private 
medical facility, Takoma Adventist Hospital, after he had 
problems associated with having taken too many pain 
medications.  At that time, the left lower extremity showed 
an incision distal to the knee that was well healed, as well 
as a skin graft.  The right lower extremity showed swelling, 
ecchymosis, and a large abrasion over the lateral ankle and 
knee.  Hospital progress notes revealed that the veteran had 
removed staples from the right leg even though the staples 
were not to have been removed for another week.

In January 1997, the veteran was treated by Dr. M. M. at 
Laughlin Memorial Hospital.  He noted that fixation of the 
right tibia had failed.  The veteran underwent revision of 
the right intramedullary rodding with changing of the 
interlocking screws and advancement of the rod.  Dr. M. M. 
further noted that there was a complicated problem on the 
left proximal tibia with a big hole present in the bone from 
prior surgeries that would require some type of grafting.  In 
April 1997, because of bilateral leg pain with left tibia 
non-union and painful right tibia hardware, Dr. M. M. removed 
the interlocking screws of the right tibia and debrided the 
left tibia and grafted bone; antibiotic beads were also 
inserted in the left tibia.  The next month, the veteran 
reported that he had been able to walk for the first time 
since the previous August.  No left leg drainage was noted at 
that time.

In a May 1997 letter to support a SSA disability claim, Dr. 
M. M. stated that the veteran had been disabled since August 
1996, when he was surgically treated at a VA hospital "where 
his left proximal tibia was fractured."  He also noted that, 
in December 1996, the veteran had a right tibia fracture, 
which had required surgeries.  At that time, the veteran was 
just starting to walk again with partial weight bearing on 
the left.  Dr. M. M. felt that the veteran was unable to 
perform any job requiring standing and walking, and this was 
expected to persist past August 1997. 

In August 1997, Dr. M. M. removed the plate and screws of the 
left tibia, aspirated the bone marrow with injection of bone 
marrow, and performed bone grafting of the left proximal 
tibia.  In December 1997, after complaints of persistent 
pain, Dr. M. M. recommended that all surgical hardware be 
removed from both legs.  He noted that the right tibia 
fracture had healed, but that there was pain at the rod 
insertion site.  The veteran had chronic pain from left tibia 
hardware and chronic infection of the left proximal tibia 
that appeared to be healed.  Dr. M. M. removed the right 
tibial rod and left tibial plate and screws and performed a 
biopsy of the left tibial chronic draining sinus, which 
revealed chronic inflammation and neovascularization, dermis.  
In early January 1998, Dr. M. M. indicated that there was no 
drainage in the left leg and x-rays showed the leg to be 
essentially healed.  Pending an assessment that his walking 
would be good and on the lack of symptoms, private treatment 
records reflected that the veteran would be returning to more 
normal activities.  A few weeks later, at the end of January 
1998, the only complaint of pain in both legs was a little 
bit at the patellar tendon insertion.  Dr. M. M. believed 
this to be tendinitis that would resolve with time.  The 
veteran's bilateral leg fractures were again described as 
having been healed, in April 1998.

In October and November 1999, the veteran was seen by Dr. M. 
M. for right hip and knee problems.  In a May 2000 letter, 
Dr. M. M. reviewed the treatment he had given the veteran for 
problems with his legs during 1997, and he noted the veteran 
was last seen on November 11, 1999, when he was told to 
continue with stretching and strengthening exercises and to 
return on an as needed basis.

In a February 2002 letter, Dr. M. M. confirmed that a VA 
operative note dated September 16, 1996 stated "motion 
results in an audible crack and a fracture through the 
remaining lateral cortex of the bone" and added that this 
showed that the fracture was caused during surgery and gave 
the veteran significant disability.

In July 2004, a VA examiner opined that the VA did not cause 
any of the veteran's claimed conditions; that the veteran's 
osteomyelitis and problems with his bone all resulted from 
his initial 1959 injury; that his chronic osteomyelitis 
weakened the veteran's bones to the point where a surgical 
repair was very difficult; and that staph infection and a 
fracture intraoperatively are known complications of the 
operative intervention that the veteran was most likely aware 
of and consented to.  The consent form signed by the veteran 
authorizing VA to operate on his right on December 18, 1996 
is in the record.  Even though, the VA treatment records that 
were reviewed do not include a consent form signed by the 
veteran authorizing VA to operate on his left leg in 
September 16, 1996, the September 16 and December 18, 1996 VA 
operation reports clearly reflect that the risks and benefits 
were reviewed with the appellant in detail and he understood 
the potential for infections, poor healing, scarring, muscle 
weakness in the leg, non or malunion, damage, and the 
potential need for future bone grafting and/or additional 
surgery.  The July 2004 examiner did not see any fault of VA 
and did not feel that VA caused any of the veteran's 
injuries.  The examiner's opinion was based on a review of 
the veteran's VA hospital records and claims file.  The July 
2004 examiner indicated that, while attempting to put a rod 
and screws in the veteran's leg, the leg was fractured, but 
the examiner added that it was not an intentional fracture.  

Following receipt of SSA records, the claims was reviewed by 
a VA physician who had not treated the veteran.  A September 
1993 progress note reflected that a heel lift was ordered to 
compensate for the discrepancy in the length of the veteran's 
legs, which had resulted in right trochanteric bursitis.  The 
examiner noted that in August 1996, there was debridement of 
osteomyelitis of the left tibia with excision of the 
involucrum; that on September 13, 1996, while his legs were 
positioned in a frog fashion, an audible crack was heard and 
a fracture through the remaining lateral cortex of the left 
tibia was noted.  Six days later, the veteran had removal and 
repacking of the osteomyelitis site; four days later, 
dressing changes were performed under anesthesia again.  On 
September 30, 1996, the veteran had a gastrocnemius muscle 
flap and skin graft.  X-ray of the left leg showed a 
relatively large area of osteolytic-appearing lesion in the 
proximal shaft of the tibia with cortical erosion and an old 
fracture deformity in the proximal shaft of the fibula.  
Osteoarthritis and osteoporosis of the left knee joint also 
was noted.  In a December 16, 1996 tractor rollover accident, 
the veteran sustained a closed fracture to the right tibia 
and fibula.  He underwent an ORIF with intramedullary rod.  
On January 6, 1997, Dr. M. M. indicated that the veteran had 
a failure of fixation of the right tibia, at which time a 
revision of the right intramedullary rod, with changing of 
interlocking screws and advancement of the rod, was 
performed.  He also removed the interlocking screws of the 
right tibia as well as the debrided the left tibia and 
inserted antibiotic beads.  In August 1997, Dr. M. M. removed 
the plate and screws of the left tibia with aspiration of 
bone marrow with injection of bone marrow and bone grafting 
to the left proximal tibia.  On December 25, 1997, Dr. M. M. 
removed the right tibial rod and left tibial screws with 
biopsy of the left tibial chronic draining sinus.  The 
surgical pathology showed chronic inflammation and 
neovascularizaton at the dermis.  The veteran continued to 
see Dr. M. M. and was taught stretching and strengthening 
exercises and was finally able to walk without any 
difficulty.  On examination, the veteran had chronic 
osteomyelitis of the left lower extremity and arthritic pain 
of the right lower extremity.  He had a limping gait but was 
not using any ambulatory device.  The veteran had a scar on 
the left posterior calf measuring 18 centimeters, a scar on 
the left anterior shin measuring 27 centimeters, a curved 
scar after the skin graft from the gastrocnemius measuring 13 
centimeters, and a 12 centimeters scar of the right side of 
the anterior shin.  Both lower extremities showed completed 
healing of the surgical scarring without any sign of sinus 
tract drainage; no effusion, swelling, tenderness, muscle 
atrophy was noted.  But the veteran had no hair on the 
anterior of both shins.  Right and left leg length measured 
from iliac crest to the heel were 45.5 inches and 44.75 
inches, respectively.  Motor function of the right lower 
extremity quadriceps was 4/5 and of the left lower extremity 
was 3/5.  Sensory was intact.  The diagnoses included 
bilateral tibia/fibula fracture with post-surgical changes.  

After reviewing medical articles on osteomyelitis and a 
thorough review of the veteran's medical records, the July 
2005 VA examiner opined that prior to September 16, 1996, the 
veteran's physical condition was very good based on the 
veteran's report of perfect attendance at Phillips Consumer 
Corporation for 29 years.  Throughout the period from August 
through December 1996, the veteran received multiple 
incisions and debridement of his left lower extremity with 
skin graft and was on crutches.  He fractured his right leg 
in December 1996 in a tractor accident.  Regarding treatment 
from August through December 1996, there was no indication of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical, surgical treatment, or 
examination.  In support of this opinion, the examiner noted 
that an August 1996 x-ray of the left lower extremity showed 
a relatively large area of an osteomyelytic lesion in the 
proximal shaft of the tibia with cortical erosion and 
osteoporosis and osteoarthritis of the knee joints.  This 
preexisting condition is attributable to the fracture of the 
left tibia during the September 16, 1996 procedure.  Medical 
article statistics show a fracture is more likely, from 2 to 
26 percent, in adult post-traumatic osteomyelitis patients 
after an open fracture and that the tibia is more susceptible 
to infection, with a reported rate 10 to 20 times higher than 
open fractures in other parts of the body.  Factors 
contributing to tibial osteomyelitis are relative lack of 
muscle covering, the tendency of the tibia to be widely 
exposed in open fracture, and the lack of anastomotic blood 
supply in the lower leg.

Thus, the veteran's claim fails because the July 2004 and 
2005 VA medical opinions clearly conclude that any disability 
was not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical treatment.  Further, 
there is no evidence that the veteran's claimed disability 
was both due to VA treatment and was not reasonably 
foreseeable.  Although Dr. M. M. indicated that there was 
additional disability as a result of the September 13, 1996 
procedure, he neither opined that such disability was not 
reasonably foreseeable nor was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment.  Even his records show that the surgical 
procedures he performed were not without difficulty.

The Board acknowledges that the veteran, his spouse, and his 
representative maintain that the veteran has additional 
disability due to VA treatment and negligence.  But there is 
no indication that they possess the requisite knowledge, 
skill, experience, training, or education to qualify as 
medical experts for their statements to be considered 
competent evidence with regard to determining additional 
disability, foreseeability of the disability or fault on the 
part of VA.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the Board finds that since the fault and foreseeability 
elements have not been established, the claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 must be denied.  
Loving v. Nicholson, 19 Vet. App. 96 (2005).




ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
involving broken legs, staph infection, and osteomyelitis, 
claimed as due to VA medical treatment in 1996, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


